Title: Conversation with George Hammond, [April 30–July 1792]
From: Hamilton, Alexander
To: 



[Philadelphia, April 30–July 3, 1792]

It is somewhat remarkable that in my last conversation with Mr Hamilton on these points, he said that this government would, he doubted not, consent to grant to the subjects of the crown a free intercourse of commerce with the Indians dwelling within the American territory, provided that a similar intercourse with the Indians residing in the territory of Canada should be allowed to the citizens of the United States. Within three days after this conversation I received from Governor Simcoe a memorial of the merchants of Montreal, a copy of which I have the honor of inclosing and from which your Lordship will perceive that those Gentlemen imagine that the evils, resulting from the surrender of the posts, would be considerably alleviated by the permission, to the subjects of the two countries, of this reciprocity of commerce with the Indians residing within their respective dominions.
